Citation Nr: 1443570	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-24 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbar spine strain with intervertebral disc syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1996 to January 2010.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for a lumbar spine disability and assigned a 10 percent rating, effective January 13, 2010.  In a subsequent July 2012 supplemental statement of the case, the Veteran was awarded a 20 percent rating for her service-connected lumbar spine disability, effective January 13, 2010 (the day following separation from active duty service).  

In evaluating this case, the Board has reviewed the Veterans Benefits Management System (VBMS) and "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a December 2012 videoconference Board hearing, the transcript of which is included in Virtual VA. 

Subsequent to the issuance of the July 2012 Supplemental Statement of the Case, the Veteran submitted additional statements in January 2013, for which a waiver of initial RO consideration was provided.


FINDING OF FACT

The Veteran's orthopedic manifestations of service-connected lumbar spine strain with intervertebral disc syndrome more nearly approximate thoracolumbar spine flexion of less than 30 degrees when taking into account functional limitations on use and flare-ups of disability.




CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for lumbar spine strain with intervertebral disc syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code (DC) 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Because this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for the lumbar spine disability, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In November 2009 and January 2012, VA provided the Veteran with VA medical examinations to determine the severity her lumbar spine disability.  As these medical examinations were written after review of the claims file, an interview with the Veteran, physical examinations of the Veteran's spine, and contain findings regarding the severity of the Veteran's disability, the Board finds that the VA examination reports to be adequate for reading purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain 
(DC 5237).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Diseases and Injuries of the Spine provides a 
20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Id.

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The DCs for the spine are as follows: 5235 Vertebral fracture or dislocation; 
5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 
DC 5003.  38 C.F.R. § 4.71a, DC 5003.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Rating for Lumbar Spine Disability 

The Veteran is in receipt of a 20 percent rating for the service-connected lumbar spine disability for the entire initial rating period on appeal under the provisions of 
38 C.F.R. § 4.71a, DC 5243 (IVDS).  The Board notes that the Veteran has also been diagnosed with a lumbar strain (DC 5237); accordingly, the Board will consider whether a rating in excess of 20 percent is warranted under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's manifestations of the service-connected lumbar spine strain with intervertebral disc syndrome disability more nearly approximate thoracolumbar spine flexion of less than 30 degrees when taking into account functional limitations on use and flare-ups of disability.

The evidence of record includes a November 2009 VA examination.  During physical examination of the Veteran's spine, the examiner noted that there was evidence of tenderness upon palpation.  There was no evidence of radiating pain or
muscle spasms.  Examination revealed no ankylosis of the lumbar spine.  Inspection of the spine revealed normal head position with symmetry in appearance and motion.  Curves of the spine were normal.  Range of motion testing showed flexion to 90 degrees with pain at 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  Total range of motion of the lumber spine was 240 degrees.  After repetitive use, there were no findings of pain, evidence of weakness, excess, fatigability, incoordination, lack of endurance, or additional loss in range of motion.  Radiographic evidence indicated a normal lumbar spine.

Private treatment records from Dr. J.H. (chiropractor) and Southcreek Therapeutic Massage, Inc., reveal continued treatment for back pain.  X-rays dated in June 2010 showed evidence of degenerative disc disease and degenerative joint disease at each segment of the lumbar spine.  The Veteran was diagnosed with thoracolumbar spine subluxation complexes with associated early degenerative osteoarthritic changes in the pelvis and lumbar spine.  She was seen for chiropractic spinal adjustments with an accompanying cryotherapy program in September 2010.  The Veteran was also seen for therapeutic massage from May  2010 to September 2010.  Treatment records from Dr. J.H. dated from March 2010 to August 2011 reveal that the Veteran's lumbar spine flexion was limited to 40 percent of normal, which the Board finds would equate to approximately 35 degrees.

VA treatment records from the Seattle VA Medical Center for the period of July 2010 to October 2010 show continued treatment for back pain.

The Veteran was afforded another VA spine examination in January 2012.  During physical examination, the Veteran had localized tenderness, muscle spasms, and guarding resulting in an abnormal gait and spinal contour.  Range of motion was painful and limited to 55 degrees of flexion, 15 degrees of extension, 20 degrees of left lateral flexion, 20 degrees of right lateral flexion, 25 degrees of right rotation, and 30 degrees of left rotation.  On repetitive use, range of motion was further limited with 35 degrees of flexion, and 10 degrees of extension.  Incapacitating episodes of more than 2 but less than 4 weeks in the past 12 months were also noted.

During the December 2012 Board hearing, the Veteran testified that she works as an ER technician three times a week, with each shift lasting 12 hours.  She reported that she wears special shoes at work and takes ibuprofen medication to alleviate her back pain; however, she is unable to stand for more than two hours at a time.  The Veteran also reported that, when she arrives home, she ices her back and lays on a recliner.  She reported that her doctors have recommended specialized pillows, mattress toppers, and recliners.  

In January 2013, the Veteran submitted a December 2012 statement from Dr. J.H., which noted that the Veteran had been provided the following recommendation to aid in caring for her lumbar spine disability: (1) no sitting or standing for extended periods of time (beyond 2 hours of continuous duration); (2) cryotherapy (ice) application after work; (3) durable medical supplies (recliner, contoured pillow, mattress pad, and orthopedic shoes); and (4) constant profile for air force PT test due to immobility and instability of the spine.  Dr. J.H. also noted that the Veteran needed additional care due to both thoracic outlet syndrome and uneven gait due to pelvic misalignment.   

The Board finds that although range of motion testing has shown flexion to be, at worst, limited to 35 degrees (see January 2012 VA examination report and treatment records from Dr. J.H.), the Board finds that the Veteran's manifestations of lumbar spine IVDS more nearly approximate thoracolumbar spine flexion of less than 30 degrees when taking into account functional limitations on use and flare-ups of disability.  38 C.F.R. §§ 4.7, 4.40 and 4.45.  Specifically, the Veteran is limited to standing and walking to only two hours.  She has also been recommended the use of significant medical supplies, including shoes, pillows, mattress covers, and recliners.  She has been instructed by her treating chiropractor to ice her back and sit in a recliner after her 12-hour work shifts.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted for the entire initial appeal period for the Veteran's lumbar spine disability.

The Board further finds that there is no evidentiary basis for a rating greater than 40 percent for the Veteran's service-connected lumbar spine disability.  Notably, the Veteran has stated that a 40 percent rating for her spine disability "would be enough."  See December 2012 Board Hearing Transcript at pg. 10.  Additionally, there is no lay or medical evidence of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  As such, a rating greater than 40 percent for service-connected lumbar spine disability is not met for any time during the appeal period.

The Board has also considered whether a separate evaluation for neurological disabilities is warranted; however, the Veteran has already been granted a 10 percent rating for left lower extremity sciatica associated with the lumbar spine disability and the rating assigned for that disability is not currently on appeal.  As such, consideration of a separate evaluation for neurological disability is not necessary.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's lumbar spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disabilities is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The service-connected lumbar spine disability rating criteria specifically provide for ratings based on the presence of limitation of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca), and incapacitating episodes.  Considering the lay and medical evidence, the Veteran's spine disability has been manifested by and limitation of motion of the spine to, at worst, forward flexion to 35 degrees.  Ankylosis of the thoracolumbar spine has not been demonstrated.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the spine.  


The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

An initial rating of 40 percent, but no higher, for lumbar spine strain with intervertebral disc syndrome is granted.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


